DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 4/30/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 4/30/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Specifically, claim 1 has been amended to recite that the ink composition comprises a polycarbonate-based urethane resin particles having cross-linking groups selected from the group consisting of a silanol group and a block isocyanate group in which the isocyanate group is chemically protected. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ito et al (US 2015/00015639) in view of Litman et al (US 2017/0096570).

Regarding claim 1, Ito et al discloses an inkjet ink composition comprising an organic amine solvent, water, a colorant, and resin particles (Abstract). As coloring material the ink composition comprises a pigment ([0131-[0135]). Accordingly, the reference discloses a pigment printing ink jet ink composition as recited in the present claims. The amide organic solvent is preferably 3-butoxy-N,N-dimethlpropionamide ([0262]). This solvent has the structure:

    PNG
    media_image1.png
    123
    449
    media_image1.png
    Greyscale
.
corresponding to recited general formula (1), where the recited group R1 is a C4 alkyl, and the recited group R2 and R3 are C1 alkyls.
The reference teaches all the claim limitations as set forth above. However, Ito et al does not disclose that the resin particles a polycarbonate-based urethane resin particles as recited in the present claims.
Litman et al discloses an ink compositions comprising water, an organic solvent, a colorant such as a pigment, and a polyurethane silicone polymer (Abstract, [0043], and [0046]). As the polyurethane siloxane polymer, the reference discloses self-crosslinking polyurethane emulsions having a silanol group such as those known under the trade name TAKELAC WS-5100 ([0039]-[0040]). While the reference does not disclose this polyurethane is a polycarbonate-based polyurethane, it is noted that the reference discloses the identical polyurethane emulsion, i.e. TAKELAC WS 5100, disclosed in the instant Specification as a polycarbonate-based polyurethane. The reference discloses that the polyurethane is utilized as a 
Given that both Ito et al and Litman et al are drawn to ink compositions comprising pigments, water, and organic solvents, and given that Ito et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polycarbonate-based polyurethane resin particles as taught by Litman et al, it would therefore have been obvious to one of ordinary skill in the art to include such resin particles in the ink composition disclosed by Ito et al with a reasonable expectation of success.

Regarding claim 2, the combined disclosures of Ito et al and Litman et al teach all the claim limitations as set forth above. Given that the ink composition of Ito et al only requires the propionamide  solvent as the only organic solvent in the ink composition, it is clear that the amount of solvent is 100 mass %, with respect to the total mass of the organic solvent in the composition, within the recited range of 80 mass % or more.

Regarding claim 4, the combined disclosures of Ito et al and Litman et al teach all the claim limitations as set forth above. The recitation in the claims that the ink compositions is “used in printing onto a polyester cloth” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.


Regarding claim 5, the combined disclosures of Ito et al and Litman et al teach all the claim limitations as set forth above. Additionally, Ito et al discloses that the amide organic solvent comprises 2 to 20 mas %, overlapping the recited range of 16 to 30 mass % ([0273]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 6, the combined disclosures of Ito et al and Litman et al teach all the claim limitations as set forth above. Additionally, Ito et al discloses that the amide organic solvent comprises 2 to 20 mass %, of the ink composition ([0283]-[0284]). The amount of the polymer particles is from 0.3 to 10 mass % ([0111]). Thus, the ratio of amide organic solvent to .
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but are moot in light of the new grounds of the rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767